DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 26, 2022 has been entered.  Claims 1 and 3-16 are pending in the application.  Examiner acknowledges Applicant’s cancellation of claim 2 and addition of new claims 14-16. Applicant’s amendments have resulted in new rejections under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re. Claim 10: Claim 10 recites the phrase, ““when the in the worn state,” which makes the claim unclear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Sano et al. (US 7250030 B2) (hereinafter – Sano)
Itonaga et al. (U.S. 6,336,901 B2) (hereinafter – Itonaga) (cited from Applicant’s IDS dated 08/04/2021)
Pfeiffer et al. (U.S. 2015/0359446 A1) (hereinafter—Pfeiffer)
	 Re. Claims 1, 12, and 13: Sano teaches a sphygmomanometer comprising:
a bag-shaped sensing cuff configured to be worn to wrap a measurement site along a longitudinal direction of the sensing cuff (Fig. 2: air bag 150);
a back plate disposed on the sensing cuff along a first surface of the sensing cuff opposite to the measurement site (Fig. 5: curled elastic member 160).
Sano does not teach a pressing member configured to press the pressing the back plate toward the measurement site.  
Itonaga teaches a pressing member configured to press pressing the back plate toward the measurement site (Fig. 2: combination of band 13 and press fluid bag 12; see also: Figs. 3-5).  Itonaga teaches an analogous art in the technology of blood pressure measurement cuffs (Abstract).  
Sano describes a conventional sphygmomanometer cuff which inflates an air bag 150 to generate an occlusive force (Figs. 7a-7c).  Itonaga describes common faults with such conventional cuffs, which include non-uniform pressurizing force and affected measurement area being variable due to variations in attachment tightness (Figs. 9A, 9B) as well as shifting in the inflatable bag, i.e. sensing portion, due to distension from inflation (Col. 1, line 46 – Col. 2, line 26), both of which result in inaccuracies in measurement.  It would have been obvious to one skilled in the art to have modified Sano to have used a pressing member separate from a sensing cuff as taught by Itonaga, the motivation being that such a configuration remedies the above-mentioned faults in conventional single air bag cuff systems (Col. 7, lines 19-54). 
Sano further teaches:
a blood-pressure calculating part configured to calculate a blood pressure based on a pressure of a fluid stored in the sensing cuff (Fig. 3: CPU 113, as described in Col. 8, lines 1-13).
Sano and Itonaga do not teach the invention wherein 
a first surface of the back plate facing the first surface of the sensing cuff is continuously curved along a width direction of the back plate that is perpendicular to the longitudinal direction of the sensing cuff, 
the first surface being continuously curved between first and second tip ends of the back plate such that the back plate protrudes convexly towards the sensing cuff, and
first and second edge portions of the back plate adjacent the first and second tip ends, respectively, have a gradually reducing dimension, that is defined along a direction perpendicular to the longitudinal and width directions, as the first and second edge portions approach the first and second tip ends.
Pfeiffer teaches the invention wherein 
a second surface of the back plate facing the first surface of the sensing cuff is continuously curved along a width direction of the back plate that is perpendicular to the longitudinal direction of the sensing cuff, the second surface being continuously curved between first and second tip ends of the back plate such that the back plate protrudes convexly towards the sensing cuff (Fig. 3: flexible element 16; Fig. 9: kinking proof shell 30; both elements are continuously curved between tip ends to protrude convexly towards a pressure sensor described in Paragraph 0024), and
first and second edge portions of the back plate adjacent the first and second tip ends, respectively, have a gradually reducing dimension, that is defined along a direction perpendicular to the longitudinal and width directions, as the first and second edge portions approach the first and second tip ends (Fig. 3: element 16 having reduced dimensions towards tip ends in the width direction; Fig. 9: kinking-proof shell 30 exhibiting similar structure).  
Pfeiffer teaches an analogous art in the technology of blood pressure measurement cuffs (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Sano in view of Itonaga to have modified the back plate (Fig. 2: curled elastic member 160) of Sano to have a continuous curve between first and second tip ends of the back plate such that the back plate protrudes convexly towards the sensing cuff, the motivation being that such a shape may facilitate sliding of one free end of the kinking-proof shell/back plate with respect to the other (Paragraphs 0047, 0048), enabling the user to more easily wrap the cuff around the measurement area.  Examiner further notes that chamfering/fileting/rounding the edges of bands/straps/supports in the width direction (short-side) is a commonly utilized technique to reduce pressure at the edges of the band for the wearer and reduce structural stresses along the band at such edges (see pertinent art of record in conclusion and cited portions). 
Sano further teaches the invention wherein:
a dimension of the back plate in the width direction is larger than a dimension of the sensing cuff in the width direction (Fig. 5: back plate 160 is larger than at least the space 157a excluding bonded portions 156a (i.e., “a dimension” of the sensing cuff); back plate 160 is also larger than the width of the second bag member forming space 157b; Fig. 8: resin sheet portions 153, 154 having smaller width than curled elastic member 160; Fig. 10: resin sheet portion 155 having smaller width than curled elastic member 160)
to the extent that pressures applied across the measurement site are substantially identical (Fig. 7A-7C: “substantially” identical pressure applied, similar to Applicant’s Fig. 20A, wherein the pressure applied to the skin surface and blood vessels is not completely identical across the width of the sensing cuff).
Re. Claim 5: Sano, Itonaga, and Pfeiffer teach the invention according to claim 1.  Sano further teaches the invention wherein 
the sensing cuff is formed into a bag shape and configured to store a pressure-transmitting portion of the fluid and extend in a circumferential direction to cross an artery-passing portion of the measurement site when the sensing cuff is worn to wrap the measurement site (see rejection of claim 1; Fig. 3).
Itonaga further teaches the invention wherein the pressing member includes:
a belt configure to be worn to wrap the measurement site in the circumferential direction (Fig. 2: band 13), and
a disposed to face an inner circumferential surface of the belt and extending along the circumferential direction, the pressing cuff being configured to receive a supply of a pressurizing portion of the fluid and compress the measurement site (Fig. 2: press fluid bag 12).
Re. Claims 14, 15, and 16: Sano, Itonaga, and Pfeiffer teach the invention according to claims 1, 12, and 13.  Sano further teaches the invention wherein the dimension of the back plate in the width direction is larger than the dimension of the sensing cuff in the width direction (see rejection of claim 1)
to the extent that the back plate does not contact the measurement site when in a worn state in which the pressing member and the sensing cuff are worn on the measurement site (Figs. 7A-7C: back plate does not contact living body 300, i.e., a measurement site).


Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over:
Sano et al. (US 7250030 B2) (hereinafter – Sano) 
Itonaga et al. (U.S. 6,336,901 B2) (hereinafter – Itonaga) (cited from Applicant’s IDS dated 08/04/2021)
Pfeiffer et al. (U.S. 2015/0359446 A1) (hereinafter—Pfeiffer)
Uesaka et al. (U.S. 2010/0268099 A1) (hereinafter – Uesaka) (cited from Applicant’s IDS dated 06/17/2019)
Shibazaki et al. (JP 2002-102182 A) (hereinafter – Shibazaki) (citing from Applicant’s IDS dated 06/17/2019)
Re. Claims 3 and 4: Sano, Itonaga, and Pfeiffer teach the invention according to claim 1, but do not further teach the invention wherein the back plate extends in a strap shape beyond the length of the sensing cuff in the longitudinal direction.
Uesaka teaches analogous art in the technology of blood pressure monitoring cuffs (Abstract).  Uesaka further teaches the invention wherein the back plate extends in a strap shape beyond the length of the sensing cuff in the longitudinal direction (Fig. 4: curler 11 extends beyond the length of air bladder 21 in the circumferential direction). 
Sano does not recite a particular longitudinal length of the curled elastic member 160 relative to the air bag 150 to be critical to the sensing capabilities of the invention, and merely recites that “air bag 150 and curled elastic member 160 extend with their longitudinal direction corresponding to the winding direction of cuff 130” (Col. 7, lines 11-13).  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself.  That is in the substitution of the length of the curler of Uesaka for the length of the curler of Sano.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Examiner further notes that such a change in size of the elastic member 160, i.e., back plate, can be considered an obvious matter of design choice of a change in size/proportion.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Sano, Itonaga, and Pfeiffer, and Uesaka do not teach the invention wherein the back plate includes a plurality of grooves having V-shaped or U--shaped cross sections, extending in the width direction of the back plate, and parallelly separated from each other in the longitudinal direction of the back plate, which allows the back plate to curve along the circumferential direction.  Sano, Itonaga, Pfeiffer, and Uesaka also do not teach the invention wherein the back plate is made up of a set of multiple small pieces separated from each other in the longitudinal direction, which allows the back plate to curve along the circumferential direction as a whole, and wherein the set of multiple small pieces is arranged over a range exceeding the length of the sensing cuff in the circumferential direction.
Shibazaki teaches the invention wherein the back plate includes a plurality of grooves having V-shaped or U--shaped cross sections, extending in the width direction of the back plate, and parallelly separated from each other in the longitudinal direction of the back plate, which allows the back plate to curve along the circumferential direction (Fig. 4).  Shibazaki also teaches the invention wherein the back plate is made up of a set of multiple small pieces separated from each other in the longitudinal direction, which allows the back plate to curve along the circumferential direction as a whole (as required by claim 4) (Fig. 5).
It would have been obvious to one having skill in the art before the effective filing date to have modified Sano, Itonaga, Pfeiffer, and Uesaka to include the backplate modifications of grooves or multiple small parts as taught by Shibazaki, the motivation being that such modifications allow for an elastically deformable range of the curler (Paragraph 0032), and increases foldability when the device is not in use (Paragraph 0037).

Claim 6, 7, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over:
Sano et al. (US 7250030 B2) (hereinafter – Sano) 
Itonaga et al. (U.S. 6,336,901 B2) (hereinafter – Itonaga) (cited from Applicant’s IDS dated 08/04/2021)
Pfeiffer et al. (U.S. 2015/0359446 A1) (hereinafter—Pfeiffer)
Shibazaki et al. (JP 2002-102182 A) (hereinafter – Shibazaki).
Re. Claim 6: Sano, Itonaga, and Pfeiffer teach the invention according to claim 5.  Sano further teaches the invention further comprising:
a main body equipped with a pump (Fig. 3: pump 123 in body 110).
Sano, Itonaga, and Pfeiffer do not teach the invention wherein the belt (as taught in combination with the mechanism of Itonaga)  extends from the main body.  
Shibazaki teaches the invention wherein the belt extends from the main body (Fig. 1). 
It would have been obvious to one having skill in the art before the effective filing date to have modified Sano, Itonaga, Pfeiffer, and Uesaka to include the belt to extend from the main body, the motivation being that mounting the main body to the belt itself allows for the device to be compact (Paragraph 0046). 
Re. Claim 7: Sano, Itonaga, Pfeiffer, and Shibazaki teach the invention according to claim 6.  Sano further teaches the invention wherein 
the pressing cuff, the back plate, and the sensing cuff constitute a cuff structure having a strap shape and one end attached to the main body, and the cuff structure further includes a curler configured to keep a shape of the cuff structure in a natural state curved along the circumferential direction along an outer circumferential surface of the pressing cuff (Fig. 2: curled elastic member 160, as described in Col. 7, lines 46-57).
Re. Claim 9: Sano, Itonaga, Pfeiffer, and Shibazaki teach the invention according to claim 8.  Sano further teaches the invention wherein the other end of the cuff structure on the side opposite to the one end is a free end (Figs. 1, 2: free end indicated by upper-left curled portion not attached by fastener 166).
Re. Claim 10 (as best understood): Sano, Itonaga, Pfeiffer, and Shibazaki teach the invention according to claim 6.  Sano teaches the invention further comprising: 
a pressurization control part configured to control compressing the measurement site by the pressing member via the sensing cuff (Fig. 3: air system 121, as described in Col. 8, lines 14-27; Fig. 4), and
a fluid storage control part configured to control supplying and storing the pressure-transmitting portion of the fluid into the sensing cuff in a worn state in which the pressing member and the sensing cuff are worn on the measurement site (see previously cited components in relation to Fig. 3; pressurization of the cuff constitutes “storing” the pressure-transmitting fluid into the sensing cuff). 
Itonaga further teaches the invention wherein the main body is equipped with a first flow path connecting the pump and the pressing cuff to allow a fluid to flow therebetween (Fig. 6: three-way cock 61).
Sano further teaches the invention wherein the main body is equipped with a second flow path connecting the pump or the first flow path and the sensing cuff to allow a fluid to flow therebetween (Fig. 3: air tube 120; alternatively or additionally, Itonaga, Fig. 6: three-way cock 61) and 
having an on-off valve interposed therein (Fig. 3: valve 124; alternatively or additionally, Itonaga, Fig. 6: three-way cock 61), 
the fluid storage control part is configured to bring the on-off valve into an opened state and supply and store the pressure-transmitting portion of the fluid from the pump or the first flow path through the second flow path into the sensing cuff when the in the worn state, and, 
the pressurization control part is configured to bring the on-off valve into a closed state and supply the pressurizing portion of the fluid from the pump through the first flow path to the pressing cuff to compress the measurement site when the pressure-transmitting portion of the fluid is stored in the sensing cuff (Fig. 4: pressurization control of valves in the combination used to compress measurement site).
Re. Claim 11: Sano, Itonaga, Pfeiffer, and Shibazaki teach the invention according to claim 10.  Sano further teaches the invention wherein the main body is equipped with the pressurization control part, the fluid storage control part, and the blood-pressure calculating part (Fig. 3, main body 110 containing air system 121 (i.e., pressurization and fluid storage control) and CPU 113 (i.e., blood-pressure calculating part)).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over:
Sano et al. (US 7250030 B2) (hereinafter – Sano)
Itonaga et al. (U.S. 6,336,901 B2) (hereinafter – Itonaga) (cited from Applicant’s IDS dated 08/04/2021)
Pfeiffer et al. (U.S. 2015/0359446 A1) (hereinafter—Pfeiffer)
Shibazaki et al. (JP 2002-102182 A) (hereinafter – Shibazaki) (citing from Applicant’s IDS dated 06/17/2019)
Leighton (U.S. 2,565,381) (hereinafter – Leighton).
Re. Claim 8: Sano, Itonaga, Pfeiffer, Uesaka, and Shibazaki teach the invention according to claim 7.  Although Uesaka teaches the use of a curler within a cover body (Fig. 4) which constitutes the belt member, and Shibazaki teaches that the main body is attached to an end portion of the belt (Fig. 1), neither Uesaka nor Shibazaki are explicit in how the main body is attached to the belt, which includes the curler member. 
Leighton teaches that the main body of the device may be secured to a belt or strap through any number of convenient ways (Col. 3, lines 29-41), and provides an exemplary mechanism wherein the strap is sandwiched between a back plate and the main body (Fig. 3: strap 60 attached via cleat 62).
It would have been obvious to one having skill in the art before the effective filing date to have modified Sano, Itonaga, Pfeiffer, Uesaka, and Shibazaki to mount the belt (i.e., cover body including curler) to the main body as taught by Leighton, the motivation being that such a method of attachment is noted as a known exemplary mechanism which would be convenient to mount a device body to a strap (Col. 3, lines 34-40).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./Examiner, Art Unit 3791                                                                                                                                                                                                        

/DEVIN B HENSON/Primary Examiner, Art Unit 3791